Citation Nr: 1645597	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO. 14-36 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Robert W. Legg, Esq. 


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957 and from November 1958 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. Jurisdiction over this appeal now resides with the VA RO in Baltimore, Maryland.

The Veteran first filed a claim for service connection for a heart condition in October 2006. The RO denied the claim in February 2008; the Veteran did not appeal, and the decision became final in February 2009. The RO re-opened the Veteran's claim, sua sponte, as a result of regulatory changes governing presumptive service connection for herbicide exposure. See Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991). The RO again denied the Veteran's claim for service connection for a heart disability, then classified as ischemic heart disease, in May 2011. The Veteran filed a Notice of Disagreement in July 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of CAD.

2. The Veteran served in the Republic of Vietnam during his military service and was exposed to herbicide agents, including Agent Orange.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for CAD have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The issue of service connection for a heart disability, to include CAD, has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Veteran contends that he currently experiences symptoms of a heart disability caused by herbicide exposure while stationed in the Republic of Vietnam. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, a veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicide agents. 38 C.F.R. §§ 3.307, 3.309. The list of diseases that are deemed associated with herbicide exposure includes "ischemic heart disease," which includes, but is not limited to: acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. 38 C.F.R. § 3.309(e), Note (2). 

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; 
(2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999). For CAD, the prescribed time period within which the disease must manifest to a compensable degree is any time after service. 38 C.F.R. § 3.307(a)(6)(ii).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran demonstrates a present disability. In an October 2011 treatment record, the Veteran's private cardiologist noted an ongoing diagnosis of coronary artery disease. The cardiologist also discussed the Veteran's chest pain, shortness of breath, and associated the Veteran's chest pain with two episodes of syncope. In addition, the Veteran's private cardiologist also noted an ongoing diagnosis of cardiomyopathy in a May 2012 treatment record. 

The Veteran was afforded a VA examination in November 2007. The VA examiner found normal cardiovascular function with no heart condition diagnosed. While the November 2007 VA examiner asserted that the Veteran's chest pain was less likely than not caused by or a result of herbicide exposure, this was primarily based on a lack of diagnoses for the Veteran's chest pain. The Veteran was subsequently diagnosed with CAD. The evidence is at least in equipoise in showing the presence of a current diagnosis of CAD. Thus, the first element of service connection is met.

The Veteran has presumed herbicide exposure. Service personnel records confirm that the Veteran was stationed in the Republic of Vietnam from 1968 to 1972. As CAD is included in the list of diseases that are deemed associated with herbicide exposure, service connection for CAD is granted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309.


Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for CAD have been met. See 38 U.S.C.A. § 5107(b);
38 C.F.R. § 3.102.


ORDER

Service connection for CAD is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


